MacIntyre, J.
The evidence, while conflicting, authorized the judge, trying the case without the intervention of a jury, to And the defendant guilty of operating a motor vehicle on a public highway while under the influence of intoxicating liquors. The court, did not err in overruling the motion for new trial, which contained the general grounds only. Austin v. State, 47 Ga. App. 191 (170 S. E. 86) ; Cavender v. State, 46 Ga. App. 782 (169 S. E. 253); Durham, v. State, 166 Ga. 561 (144 S. E. 109). Judgment affirmed.

Broyles, O. J., and Guerry, J., concur.

J. A. Drake, G. A. Drake, for plaintiff in error.
M. D. O’Neal, solicilor, contra.